Citation Nr: 1404236	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether a timely substantive appeal was filed in response to the October 2010 Statement of the Case (SOC).


REPRESENTATION

Veteran represented by:	Jade D. Dodds, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1994.  

This case comes before the Board of Veterans' Appeal (Board or BVA) on appeal of an August 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which found that a timely substantive appeal had not been filed to the October 2010 SOC.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his April 2013 VA Form 9, the Veteran indicated that he wished to have a BVA hearing at his local VA office.  It does not appear that the requested hearing was ever scheduled.  

Inasmuch as Travel Board/videoconference hearings are scheduled by the RO, this case must be returned to the Nashville RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for the desired Travel Board or videoconference hearing in accordance with the docket number of his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


